DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-11, 25, 26, 28-30, 32-36, 38, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are incomplete for omitting essential elements and/or cooperative relationships, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements and/or relationships include particular structural and/or functional language directed to: 
In claim 1, “the latch receiver in a travel path of a pin…” is indefinite in that it is unclear what constitutes this particular path and how and in what way does it related to a locking or latching function of the latch receiver.  It is suggest that this language be change to something to the effect of -- the latch receiver in a travel 
In claim 28, for clarity and consistency with the above suggested amendments to claim 1, it is suggested that after “of claim 1, wherein” that language be added to the effect of the phrase –the moveable member is a cabinet drawer, and --, for clarity. 
Claim 6 is unclear and not fully understood.  It is unclear what is meant by the first and second switches being provided to the microprocessor, in the context of the claim language. 
In claim 29, a latching or locking function of the latch receiver cannot be determined from the claim language, nor sufficient structure to define such a locking function.  Perhaps language can be added to the claim that clarifies how the latch receiver is configured to engage a pin, where the pin is configured to be mounted to a moveable member, similar to the suggested changes of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-11, 25, 26, 28-30, 32-36, 38, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hashemi et al., US Patent Applicant Publication 2011/0069914A1, in view of Garneau et al., US Patent Application Publication 2006/0267349A1.
Hashemi provides much of the same disclosure as the present invention.  Regarding claim 1, Hashemi provides an assembly including a lock mechanism, the assembly comprising a housing 222 for mounting within a cabinet 1311; a latch receiver (115, 218) rotatably mounted at least partially within the housing, the latch receiver in a travel path of a pin 216, the latch receiver defining a basin for receiving and releasing the pin with the latch receiver in an open position and for capturing the pin with the latch receiver in a closed position, the latch receiver rotatable between the open position and the closed position; a lever arm 238 rotatably mounted at least partially within the housing, the lever arm rotatable between a locked position, in which the lever arm blocks rotation of the latch receiver from the closed position to the open position, and an unlocked position in which the lever arm does not block rotation of the latch receiver from the closed position to the open position; a spring 250 to bias the lever arm to the locked position; an electrically actuated actuator 240 mounted at least partially within the housing, the electrically actuated actuator drivably coupled to the lever arm by a cam 242 in positive contact with the lever arm to rotate the lever arm in at least one direction, the cam being drivable to rotate in a first direction by operation of the electrically actuated actuator to push on the lever arm to rotate the lever arm from the locked position to the unlocked position, the cam being drivable to rotate in a second direction opposite the first direction, by operation of the electrically actuated actuator, to allow the lever arm to rotate from the unlocked position to the locked position due to biasing action of the spring;2Application No.: 15/670,702Response to Final Office Action of September 17, 2020 Docket No.: 1165-007.201a first switch (including 772 along with 774), with status of the first switch indicating whether the lever arm is in the locked position.
Regarding claim 1, Hashemi does suggest the use of processor circuitry referred to as drive circuity (see [0044]), but Hashemi is silent as to explicitly disclosing a microprocessor within the housing, the microprocessor configured to command operation of the electrically actuated actuator to drive the lever arm from the locked position, the microprocessor coupled to the first switch so as to receive status of the first switch.  However, the use of microprocessors in electronically controlled latching and locking devices is very old and well known in the art, as well as placement of such processing circuitry within a lock or latch housing.  Garneau provides teaching of use of a microprocessor in a latch housing (see [0071] and figure 7).  Such structure achieves a compact electronically driven latching/locking structure.  It would have been obvious to modify the device in this way, as generally taught by Garneau, for the purpose of achieving a compact electronically driven latching/locking structure.  
Regarding claim 2, the actuator is a motor.
Regarding claims 3, although a second switch indicating the status of the receiver may not be explicitly provided, the examiner serves Official Notice that such switches are common in the art of latches, for the benefit of determining the proper operation status of a latching or locking component.  
Regarding claims 6-10, these prior art elements performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claim 11, see [0084] and [0099] of Hashemi.
Regarding claims 25 and 26, a flange is provided at 230 in Hashemi. 
Regarding claim 28, such structure is shown in the disclosure of Hashemi.
Regarding claims 29, 30, 32-38, and 41, these claims are rejected using the same or similar reasoning as above. 

Response to Arguments
Applicant’s arguments with respect to the claims of record have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
This action is non-final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675